Citation Nr: 1507636	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the lower extremities, to include poor circulation.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for residuals of facial injuries, including facial scarring and cheek, chin and lip injuries.

4.  Entitlement to service connection for pelvic injury residuals.

5.  Entitlement to service connection for an upper back disability.

6.  Entitlement to service connection for osteophytosis.

7.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

8.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea with nasal obstruction.

10.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss.

11.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

12.  Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus.



WITNESSES AT HEARING ON APPEAL

Appellant and R. Evans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2010.  In a July 2013 rating decision, the initially assigned ratings for PTSD and bilateral hearing loss were increased to 50 percent and 40 percent, respectively, effective the date of claim for service connection.  The higher rating issues remain on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  Currently, the Veteran is in receipt of a 100 percent combined disability rating for his service-connected disabilities.  In November 2014, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issues of whether new and material evidence has been received to reopen a claim for service connection for a neck disability, and clear and unmistakable error (CUE) in the July 1956 rating decision in the failure to grant a rating higher than 10 percent for dorsal-lumbar strain, and the failure to grant service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

At his November 2014 Travel Board hearing, the Veteran raised the issue of service connection for a neck (cervical spine) disability.  Service connection for a neck condition was previously denied by the RO in a rating decision dated in February 2007, and the Veteran did not appeal that decision.  However, his hearing testimony clearly indicated his intent to claim service connection for a neck disability; accordingly, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disability has been raised by the Veteran's hearing testimony.  

In a March 2009 statement, the Veteran contended that the initial July 1956 rating decision granting service connection for dorsal-lumbar strain was clear and unmistakable error (CUE) in only assigning a 10 percent evaluation at that time.  Subsequently, after the RO granted service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus, and in February 2013, the Veteran claimed that there was CUE in the July 1956 rating decision in the failure to grant service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus at that time.  At his Travel Board hearing, the Veteran clarified that he wished to pursue CUE challenges concerning these matters.  However, the Board may not consider a CUE challenge to a final RO decision in the first instance; "[i]n such a circumstance, the Board is obligated to refer that theory of CUE to the RO" for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc).  

Moreover, the CUE challenges are not inextricably intertwined with the earlier effective date issues concerning PTSD, sleep apnea, bilateral hearing loss, and tinnitus, which have been developed for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the Veteran's direct appeal of the effective date assigned for service connection in the June 2010 rating decision is not dependent on the outcome of his request for revision of the July 1956 decision on the basis of CUE.  At the same time, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar facts.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claims currently before the Board, and referred to the RO for initial consideration.

In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran explicitly withdrew the TDIU issue in a November 2011 written statement, and he has not subsequently raised a TDIU claim, nor has one been raised by the record.  Therefore, under the circumstances of this case, the Board finds that there is no inferred TDIU claim to be considered as part of the current appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of service connection for cold injury residuals and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Residuals of facial injuries, including facial scarring and cheek, chin and lip injuries, other than the already service-connected nasal injury residuals, have not been shown.

2.  Pelvic injury residuals have not been shown.

3.  An upper back disability, originally diagnosed as dorsal strain with scoliosis, had its onset in service.  

4.  Osteophytosis of the spine is a manifestation of the Veteran's service-connected spinal disability.

5.  Osteophytosis of other joints has not been shown.

6.  A thoracolumbar spine disability with scoliosis, degenerative disc disease of the lumbosacral spine, and osteophytosis, is manifested by range of flexion to 35 degrees or more, even during flare-ups, without incapacitating episodes, ankylosis, or additional functional impairment caused by pain;.

7.  Associated neurological symptoms consisting of mild radiculopathy in the right lower extremity and moderate radiculopathy in the left lower extremity were first shown May 21, 2013.  

8.  PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.

9.  Sleep apnea is manifested by sleep problems with the use of a CPAP machine medically prescribed, but has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheostomy.

10.  Bilateral hearing loss is manifested by hearing acuity of Level VI in his right ear and Level VIII in his left ear.  

11.  Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

12.  The Veteran's initial claim for service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus was received on February 24, 2009. 


CONCLUSIONS OF LAW

1.  Residuals of facial injuries, including facial scarring and cheek, chin and lip injuries, other than the already service-connected nasal injury residuals, were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Pelvic injury residuals were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  An upper back disability, originally diagnosed as dorsal strain with scoliosis, was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Osteophytosis of the spine is secondary to service-connected degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).  

5.  Osteophytosis of other joints was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for an evaluation in excess of 20 percent for thoracolumbar spine disability with scoliosis, degenerative disc disease of the lumbosacral spine, and osteophytosis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).    

7.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity, a manifestation of the service-connected thoracolumbar spine disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, Diagnostic Code 8520 (2014). 

8.  The criteria for an evaluation of 20 percent for radiculopathy of the left lower extremity, a manifestation of the service-connected thoracolumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

9.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.126, 4.130, Diagnostic Code 9411 (2014).

10.  The criteria for an initial rating greater than 50 percent for service-connected obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.7, 4.97, Diagnostic Code (DC) 6847 (2014).

11.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).  

12.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014).  

13.  The criteria for an effective date earlier than February 24, 2009, for the grant of service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2014).  Proper notice from VA must inform the claimant of any information and upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in March 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the service connection claims and the increased rating for a low back condition claim on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the initial rating and effective date claims, the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been obtained, as have VA treatment records and private records identified by the Veteran.  At the Travel Board hearing in November 2014, the undersigned fully explained the issues, and discussed the elements required for the claims, including the elements found to be missing in the rating decision on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA examinations have been provided concerning the higher rating claims.  The opinions provide an adequate basis for the Board to decide this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) ("An adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.")  

VA nexus opinions are not warranted for the remaining issues decided herein because, as discussed below, there is no evidence establishing the existence of the conditions during or close in time to the pendency of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Residuals of Facial Injuries

In his February 2009 claim,  the Veteran claimed service connection for facial scarring, and for cheek, chin and lip injuries.  He asserts that these injuries result from an in-service motor vehicle accident.  At his hearing, he indicated that by scarring, he meant internal scarring which blocked his nasal passages.  He stated that the motor vehicle accident injuries had also included injuries to the cheek, chin, and lips, with scarring, numbness and tingling of the lips.  

It is important to note that service connection is in effect for the nasal injury, and any symptomatology associated with the nasal injury is rated as such.  The issue here is limited to facial injuries, other than the nasal injury residuals.  In this regard, a Veteran may not be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

The Veteran was in a motor vehicle accident while on liberty in May 1953.  He was initially hospitalized in Newhall Community Hospital, before being transferred to a military facility the day after the accident.  The pertinent diagnosis was a V-shaped incision left of the nose around both nostrils all the way from the outer edge to the inner edge of the other, and a fractured nose.  

He was transferred the following day to the US Naval Hospital at Corona.  His complaints on admission included pain over the face and nose, as well as numbness of the mid-facial region.  Examination disclosed severe deformity and swelling of the nose.  He remained hospitalized until December 1953, during which time treatment was directed principally at the nasal deformity, for which he underwent three reconstructive surgery procedures.  He was noted to have bilateral narrowing of the nares' opening due to excessive scar tissue, and an overall thickening of the skin and tissue about the nose from luxuriant scar tissue formation.  At the time of his December 1953 hospital discharge he had no complaints except for the obstruction of the air passages of both nares.  It was thought that he would need 1-2 more plastic surgery procedures.  

He underwent a reconstructive rhinoplasty in June 1954 and plastic repair of nasal cicatricial [scar] occlusion in October 1954.  After convalescence, he had continued partial occlusion of the air passages of the nose.  He had very good results from surgery, but had some scar tissue in the vestibule of the nose on both sides, but had an "adequate and surprisingly good" airway on both sides.  Physical examination was otherwise normal.  The separation examination in December 1954 did not disclose any facial abnormality other than the nose.  

On a VA examination in May 1956, the Veteran gave a history of the in-service motor vehicle accident.  In addition to the nose fracture he stated that he had sustained a ragged laceration below the middle of the lower lip.  Later, he had undergone plastic surgery of the upper chin.  He claimed all of the procedures were very satisfactory except for nasal obstruction.  It was specifically noted that he did not have any complaint about the jaws.  On examination, the examiner noted that the chin laceration had no residuals due to an excellent plastic surgical procedure.  The lips were normal, and there was no scar on the chin.  There was some flattening of the nose.  Due to the plastic surgery, there was a band of redness along the upper 2/3 of each side of the nose, which was just red skin, not inflamed, tender, depressed, raised or attached to underlying tissues, which were slightly disfiguring.  There were no other findings on the face or chin.  

In the July 1956 rating decision, service connection was granted for fracture, comminuted, nose, healed with partial amputation of the tip of the nose with moderate disfigurement and partial obstruction, rated 20 percent disabling.  

Subsequently, there have been no clinical findings of facial scarring, or lip, chin, or cheek conditions.  Absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Indeed, even a diagnosis that is sufficiently proximate to the filing of the claim can constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, however, there is no evidence of the existence of facial scarring, except concerning the nose, after service.  Likewise, no lip, chin, or cheek conditions have been shown since service.  The chin and lips were specifically noted to be normal on the May 1956 VA examination.  Although the Veteran alluded to some lip numbness at his hearing, in view of the absence of any lip abnormality shown in service, the normal findings in May 1956, and the 58 years that elapsed between the normal findings and his hearing testimony, with no intervening evidence of a lip condition, the Board finds that a lip disability of potential service onset has not been shown.

Thus, the Board finds that the weight of the evidence is against the presence of facial scarring, or a cheek, chin or lip disability, at any time during the pendency of the claim, or indeed since service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Pelvic Injury Residuals

The Veteran claims he sustained a crushed pelvis and hips in the May 1956 in-service motor vehicle accident.  However, service treatment records do not show such injuries.  The initial evaluation after the accident in Newhall Community Hospital revealed a "contused" pelvis and right hip, which means "bruised."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 414 30th. ed. (2003).  The service treatment records do not reflect any other complaints or abnormal findings pertaining to the pelvis or hips. 

The Veteran also contends that he has a pelvic disability related to his service-connected back condition.  Service connection may be granted on a secondary basis for disability which is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, whether pursuing a claim for direct service connection or service connection on a secondary basis, the Board emphasizes that a pelvic disability has not been shown, now or at any time.  The VA examination in May 1956 disclosed scoliosis in the thoracic spine but specifically noted there was no pelvic tilt.  X-rays in July 1961 revealed a normal pelvis.  Subsequent VA and private treatment records have not shown a disability of the pelvis.  

In sum, the Veteran suffered bruises to the pelvis and right hip as a result of the motor vehicle accident in service, but no chronic disability of the pelvis has been shown during or after service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Upper Back Disability

This issue involves service connection for the thoracic or dorsal spinal segment, i.e., that portion of the spine located between the cervical spine (neck) and the lumbar spine.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2034 30th. ed. (2003).

In May 1953, while on liberty, the Veteran was involved as a passenger in a motor vehicle accident.  His initial complaints included pain over the lumbosacral and dorsal regions.  Although initially suspected to be a fracture, X-rays did not disclose any fractures involving the spine, although there was a rib fracture.  After service, on a VA examination in May 1956, the Veteran complained of low back pain, as well as upper back pain when he wore a heavy jacket touching it.  On examination, he exhibited a mild, sharp dorsal scoliosis to the right with no pelvic tilt.  The scoliosis was thought to be the residual of fractured upper dorsal vetebrae or of the right posterior ribs.  There was tenderness in the upper dorsal area of the spine above the scoliosis area on examination.  The pertinent diagnosis was strain, chronic, dorsal and lumbar spine, with mid-dorsal scoliosis.  Service connection was granted for this condition, with a 10 percent rating assigned under Diagnostic Code 5295.  

After a VA examination in July 1961 showed no residuals, and normal X-rays of the dorsal and lumbar spine, the rating for the Veteran's chronic dorsal-lumbar spine strain was reduced to zero percent in an August 1961 rating decision, effective in October 1961.  On a VA examination in January 1962, the Veteran complained of lower back pain, as well as upper back pain between the shoulder blades.  The examiner did not find any residuals to be present, and X-rays of the dorsal and lumbar spine were normal.  However, a hospitalization in February 1962 resulted in a conclusion that the Veteran's had lumbosacral strain or sprain.  In an April 1962 rating decision, the 10 percent rating was restored effective in December 1961, but the disability was characterized as lumbosacral strain.  

A VA examination in September 2002 disclosed very mild scoliosis of the thoracic spine.  A VA examination in October 2006 noted slight scoliosis to the right, which the examiner found was not related to degenerative disc disease of the lumbar spine.  

As can be seen, a dorsal spine disability was originally part of the service-connected spine disability picture.  Moreover, the Board finds that the April 1962 rating decision, which characterized the service-connected disability as lumbosacral strain, did not constitute a severance of service connection for the dorsal spine element of the service-connected disability.  Instead, it was a modification of the description of the disability to more accurately reflect the symptomatology shown at that time.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating 'did not result in a new rating or the severance of the old rating').  In this regard, first, the RO did not take the required procedural actions necessary to sever service connection.  See 38 C.F.R. § 3.9(d) (1961, current version at 38 C.F.R. § 3.105(d)).  Next, no rating reduction resulted; indeed, the rating ultimately remained at 10 percent.  

The Federal Circuit Court has also indicated that a change of the site of the disability (or the diagnostic code associated with it) should not be considered a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Here, the diagnostic code remained the same.  The functional impairment remained the spine.  Indeed, since that time, the section of the rating schedule pertaining to spinal disabilities has been revised; under the revisions, there are separate rating criteria for only 2 spinal segments:  the cervical spine and the thoracolumbar spine.  In making this revision, VA intentionally "exclude[ed] a separate set of criteria for the thoracic (or dorsal) segment of the spine."  "Because the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other."  67 Fed. Reg 56509, 56512 (Sept. 4, 2002).  As a consequence, the rating criteria for evaluating lumbosacral strain now consist of findings pertaining to the thoracolumbar spine in its entirety.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This is demonstrated by the VA examinations in March 2009 and May 2013, which reported range of motion findings in the thoracolumbar spine.  

For these reasons, the Board finds that service connection for disability of the dorsal or thoracic spinal segment was never severed.  Moreover, it was based on direct service incurrence, and originally included scoliosis; hence, the October 2006 VA medical opinion that scoliosis was unrelated to degenerative disc disease of the lumbar spine is irrelevant.  Therefore, to the extent that it appears that the recent decisions have not considered the thoracic element to be part of the service-connected disability picture, the Board finds that to clarify the scope of the service-connected disability, service connection for an upper back disability, i.e., of the thoracic spine, which includes scoliosis, is recognized as granted.  

D.  Osteophytosis

A VA examination in October 2006 included X-rays which revealed degenerative arthritis, as well as "degenerative disc disease at L4-5 and L5-S 1 with facet arthrosis and osteophytosis."  On a VA examination in March 2009, X-rays of the lumbosacral spine disclosed findings including "moderate underlying degenerative disc disease as noted by reduced disc space height and ventral osteophytosis."  The clinical impression included moderate underlying degenerative disc disease.  Osteophytosis is a condition characterized by the formation of osteophytes, which are bony excrescences or osseous outgrowths.  DORLAND'S, 30th Ed., at 1336.  

At the Travel Board hearing, it was pointed out to the Veteran that the osteophytosis was already considered as part of the service-connected lumbosacral degenerative disc disease disability picture.  In this regard, it appears in the record as part of the X-ray evidence supporting the existence of degenerative disc disease.  

The Veteran contends that osteophytosis has spread throughout his back.  However, as noted above, the service-connected disability picture now includes the entire thoracolumbar spine.  There is no medical evidence indicating that the Veteran's osteophytosis is a systemic disease; rather, it has been specifically associated with the degenerative disc disease.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the presence or etiology of osteophytosis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The condition requires X-ray evidence for identification, and, as such, is not the type of condition that is readily amenable to mere lay diagnosis.  Thus, to the extent that osteophytosis is present in the thoracolumbar spine, service connection is granted, as secondary to the degenerative disc disease.  However, there is no competent evidence that he has osteophytosis present in any other joints, or that, even if he did, that such would be related to the osteophytosis in his back associated with degenerative disc disease.  Moreover, his contentions concerning this matter have been too vague to trigger an examination, particularly given the lack of any specific symptoms associated with the condition.    

II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

A.  Thoracolumbar Spine Condition

As decided above, the Veteran's service-connected back condition now explicitly includes the thoracic spine, scoliosis, and osteophytosis.  The Board finds that there is no prejudice in rating the Veteran based on the expanded service connection disability, because the symptomatology was not separable from the previously service-connected degenerative disc disease of the lumbosacral spine.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  The Veteran contends that his thoracolumbar spine condition has increased in severity.  He testified that he has had to give up many activities, such as riding horses, hiking in the back woods, and driving, due to back pain.  

The Veteran's service-connected back disability includes intervertebral disc syndrome.  Intervertebral disc syndrome may be rated based on a general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

When rated based on incapacitating episodes, different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence does not show incapacitating episodes, such that bed rest was prescribed.  Therefore, rating based on incapacitating episodes is not indicated.  

Therefore, the rating will be considered based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

The Veteran is currently in receipt of a 20 percent rating for his low back disability.  For a higher rating under the general formula, his symptoms must more closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  "Ankylosis" is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

There is no evidence of ankylosis of the thoracolumbar spine, and the evidence does not show forward flexion to 30 degrees or less.  The October 2006 VA examination revealed forward flexion to 50 degrees; forward flexion was to 40 degrees in March 2009, and the May 2013 examination disclosed forward flexion to 65 degrees.  Thus, a higher rating based on the general formula is not warranted.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

Here, the 2006 and 2009 VA examinations both revealed that pain with motion began at 40 degrees.  On the 2013 examination, pain began at 65 degrees.  After 3 repetitions, range of motion was 55 degrees.  The examiner stated it was further limited to 35 degrees during flare-ups.  However, range of motion remains at more than 30 degrees, and, thus, a higher rating based on additional functional impairment has not been shown.  

The Veteran was noted to walk with a limp and reported sometimes using a cane on the May 2013 examination.  The examiner also noted that the impact of the thoracolumbar spine condition on the claimant's ability to work was that he was limited in his ability to stand, lift, carry, and walk.  However, in September 2009, the Veteran was noted in a private treatment record to be actively horseback riding, despite having sustained a fall from a horse during the summer.  VA treatment records dated from 2007 to 2013 consistently show that the Veteran reported that he actively managed and trained his horses.  The VA records do show that he consistently complained of back pain.  However, in September 2013, he reported a routine of walking every day as well as continuing to train horses to stay active.  In October 2012, he was noted to stay active with training horses on his farm, and walking.  

In sum, while the Veteran may feel that he has been forced to reduce his activities on account of his back condition, the activity level described in the medical records suggests that his previous activity level was high indeed.  Symptoms more closely approximating the criteria for a higher rating of 40 percent have simply not been shown.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.   

      Radiculopathy 

Under the general formula for rating spinal conditions, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  

Effective in May 2013, the Veteran was granted a 10 percent rating for radiculopathy of the right lower extremity, and a 20 percent rating for the left lower extremity.  The Veteran did not appeal the July 2013 rating decision that assigned these ratings.  However, because the general formula for rating spinal conditions specifically provides for separate ratings for neurologic abnormalities, the Board must consider whether higher or earlier separate ratings are warranted.  

The March 2009 VA examination revealed no signs of intervertebral disc syndrome with nerve root involvement, despite the presence of degenerative disc disease.  Neurological examination of the lower extremities at that time revealed motor function and sensory function to be within normal limits.  Knee and ankle reflexes were 2+ bilaterally.  

The May 2013 VA examination disclosed normal muscle strength form hips to toes, normal reflexes, and no muscle atrophy.  Sensory examination was normal on the right and decreased on the left.  Straight leg raising was positive bilaterally.  He reported intermittent radicular pain.  He had no paresthesias/dysthesias on the right, and moderate on the left.  There was mild numbness on the right and moderate on the left.  There were no other signs of radiculopathy.  The involvement was thought to be mild on the right and moderate on the left.  

Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

The finding of mild sciatic nerve impairment on the right and moderate on the left is commensurate with the 10 percent and 20 percent ratings currently in effect.  Moreover, the effective date of May 21, 2013, reflects the first date on which these findings were shown, on the VA examination that date.  Therefore, the Board finds that higher staged ratings are not warranted, nor is an earlier effective date warranted for the staged ratings.  See 38 C.F.R. § 3.400.  

B.  PTSD 

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Service connection for PTSD was granted in the June 2010 rating decision, effective in February 2009, with a 30 percent rating assigned.  However, in a July 2013 rating decision, the evaluation for PTSD was increased to 50 percent, effective in February 2009.  The Veteran seeks a higher rating.  However, the evidence pertaining to the period under consideration, including the hearing testimony provided by the Veteran, VA examination reports, and private and VA treatment records, does not demonstrate symptomatology more closely approximating a 70 percent or higher evaluation.  

A VA examination in October 2009 resulted in a conclusion that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms caused "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation."  This conclusion describes the impairment contemplated by a 30 percent rating.  However, a VA examination in May 2013 resulted in an assessment of "occupational and social impairment with reduced reliability and productivity," which correlates with the currently assigned 50 percent rating.  

For a higher rating of 70 percent, the rating criteria contemplate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

The October 2009 examiner found that the Veteran's occupational and social impairment was supported by symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events and difficulty establishing and maintaining effective work and social relationships, all of which are contemplated by 30 percent or 50 percent ratings.  

However, the examiner also found that he had near continuous depression affecting the ability to function independently, and impaired impulse control, which are listed as indicative of a 70 percent rating.  

The May 2013 examiner found that he had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, all of which are contemplated by 50 percent and lower ratings.  He did not have any criteria listed for a 70 percent rating, i.e., suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), or inability to establish and maintain effective relationships.  

In comparing the difference between the examinations, the Board observes that the Veteran, in October 2009, reported that he had become a loner, estranged from his family, with outbursts of anger including fist fights.  He reported a history of numerous farm and ranch jobs, many for short-term periods. He indicated that his relationship with his coworkers was poor, and that he had been fired repeatedly for not getting along with the rest of the crew.  A somewhat different picture was presented at the time of the May 2013 examination.  At that time, the Veteran reported that since leaving the service, he had worked many different jobs on farms, usually on a short term basis, holding 2-3 jobs at a time He also worked in construction for 4-5 years, did bartending for 3 years, was a reserve deputy sheriff for 22 years, and also did freight delivery for 13 years.  However, he did not indicate repeated firings or contentious relationships with co-workers.  He only once mentioned that he quit his freight delivery job because he did not get along with a co-worker, who himself had difficulty getting along with most of the crew.  He stated that he retired in 1994.

VA treatment records dated from June 2007 to September 2013 reflect the Veteran owned and operated a horse farm or ranch, which included training the horses, throughout this period.  When seen by a private physician in September 2009 for cardiac follow-up, it was reported that he was a "real horse person," who took tour groups up into the mountains all summer.  He stated that this year, he had backed-off a little (he had fallen off a horse in the summer, cracking a rib).  His friend or wife who accompanied him to the appointment laughed "like crazy" at that statement, reporting he had "not backed-off a bit."  He said that next year he would back off some.  The physician noted that the Veteran "is really a very nice guy," describing him as a "people whisperer," and expressed regret that further follow-up with the Veteran would not be required.  

In the October 2009 VA examination, a prior divorce was listed as one of the manifestations of the Veteran's social isolation.  However, at his November 2014 travel board hearing, the Veteran said he had been married for 50 years; thus, any divorce he may have had in the past is not relevant to his current symptomatology.  He also testified that he got along "great" with his wife, that they socialized, that he was involved in a number of social clubs, that he enjoyed his "wonderful" grandchildren, and that he was well-liked in the community.  He was observed to be personable during the hearing, and his face "lit up" at the mention of his grandchildren.  

None of this supports the reported near continuous depression affecting the ability to function independently, or impaired impulse control, with loss of jobs due to inability to get along with co-workers, as described in the October 2009 VA examination report.  Further, it does not support the October 2009 examination depiction of him as a loner who does not fit in or like to be in groups.  He likes horses, but he also appears to enjoy socializing, and belongs to social groups involving horses.  

In sum, the symptoms described on the October 2009 VA examination report which do not fall within the criteria equivalent to a 50 percent rating are not shown elsewhere, and are inconsistent with his presentation as shown elsewhere.  Further, they are inconsistent with a GAF of 45.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); see also Richards v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although a GAF score is relevant, it is not dispositive.  

Here, the Veteran states he has a number of friends; he was able to work successfully for many years, and after retirement, worked for many years on his own horse farm or ranch, with activities such as training horses and leading horseback riding tours.  Thus, the evidence as a whole does not support the GAF score of 45, and thus, it is of little probative value.  

Overall, the Board finds that the entirety of the Veteran's symptoms, both listed and non-listed, depict a level of disability that is consonant with the 50 percent rating currently in effect, resulting in occupational and social impairment with reduced reliability and productivity.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Sleep Apnea

During service, the Veteran was in a motor vehicle accident, in which he sustained a comminuted fracture of the nose, which necessitated five reconstructive surgeries during service.  He finally had an "acceptable" cosmetic result and "limited but adequate nasal air passages."  After service he was granted service connection for "fracture, comminuted, nose, healed with partial amputation of the tip of the nose with moderate disfigurement, and partial obstruction," and assigned a 20 percent evaluation.  This rating is still in effect and is now protected.  The issue of this rating is not before the Board.  

However, it is mentioned because the grant of service connection for sleep apnea also included nasal injury residuals.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses. 38 C.F.R. 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  

In December 2007, the Veteran was evaluated in a private sleep study center, due to classic symptoms of obstructive sleep apnea syndrome including moderate daytime hypersomnia.  Abnormal overnight oximetry was observed when a screening study was performed, and he was referred to the sleep laboratory with probable obstructive sleep apnea syndrome.  The sleep study revealed moderately severe obstructive sleep apnea syndrome, with secondary desaturations, which were substantial during REM and non-REM sleep in the baseline period.  His sleep fragmentation and disruption were resolved with nasal CPAP with the appearance of a well consolidated recovery of REM sleep.  Accordingly, he was to begin nasal CPAP at 8 cm H20 for home use with close clinical follow up.  Although initially, the CPAP worked well, currently, the Veteran now states that he was unable to tolerate the machine.  

In February 2009, the Veteran filed a claim for service connection for disabilities including sleep apnea.  

On a VA examination in March 2010, examination of the nose revealed nasal obstruction with the percentage of obstruction in the right nostril to be 90 percent and 70 percent in the left.  Nose examination revealed deviated septum on the right.  Notably, this examination did not reveal loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement or nasal polyps.  The nasal x-ray was abnormal, showing an old healed fracture of the anterior third of the nasal bone, with polyp or mucous retention cyst in the right maxillary sinus antrum.  The examiner diagnosed "sleep apnea with nasal obstruction, status post nose fracture, status post reconstructive facial surgery, with polyp or mucous retention cyst in the right maxillary sinus."  This was noted to be a "clarification" of the previous diagnosis, based on nasal obstruction, and sleep apnea associated with the previous diagnosis.  The examiner also indicated that the Veteran's facial injury residuals were responsible for the Veteran's inability to tolerate a CPAP.

As a result of this "clarification," the RO granted service connection for "sleep apnea with nasal obstruction, status post nose fracture, status post reconstructive facial surgery, with polyp or mucous retention cyst in the right maxillary sinus," and rated it 50 percent disabling under Diagnostic Code 6847.  In addition, the Veteran is still in receipt of a separate 20 percent evaluation for his nasal fracture residuals, which at this point, consist primarily of the nasal obstruction, as none of the cosmetic aspects appear to be present any longer.  

Diagnostic Code 6847 pertains to sleep apnea syndrome (obstructive, central, mixed).  Sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensably (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  
38 C.F.R. § 4.97, DC 6847 (2014).  

Here, the Veteran is in receipt of a 50 percent rating for sleep apnea.  He does not, in fact use a CPAP machine, although such has been prescribed.  He identifies his symptoms as restless, interrupted sleep, and reports that his wife notices that he stops breathing at times.  In order to warrant a higher rating than 50 percent under DC 6847, there would need to be evidence more closely approximating chronic respiratory failure with carbon dioxide retention or cor pulmonale.  Or, in the alternative, the sleep apnea must necessitate a tracheostomy.  In this case, the Veteran does not have chronic respiratory failure or cor pulmonale, nor does he require a tracheostomy; accordingly, a higher rating under DC 6847 is not warranted.

D.  Bilateral Hearing Loss 

The Veteran is in receipt of a 40 percent rating for bilateral hearing loss.  He claims entitlement to a higher rating.

An authorized VA audiology examination was performed in July 2009.  At that time, pure tone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
80
80
69
LEFT
35
65
75
80
64

The Maryland CNC word list speech recognition score was 60% in the right ear and 64% in the left ear.  The audiologist concluded that the Veteran had bilateral moderate to severe sensorineural hearing loss.  The subjective factors were difficulty hearing and understanding conversations, especially in background noise.  The Veteran was retired, and the effect of the condition on his daily activities was that he had to frequently ask speakers to repeat themselves, and that he avoided loud gatherings.  Hearing aids hurt his ears and he was uncomfortable wearing them in noisy situations.  

Another authorized VA audiology examination was performed in May 2013.  At that time, pure tone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
65
70
61.25
LEFT
35
70
75
85
67.5

The Maryland CNC word list speech recognition score was 60% in the right ear and 48% in the left ear.  The Veteran reported that his hearing loss impacts him throughout his day.  He reported great difficulty hearing and understanding on the phone, conversations, business dealings and especially in his relationship with his wife.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.  


Here, the test in July 2009 results in a numeric designation of VII in the right ear and VI in the left ear; applied to Table VII, this would result in a 30 percent rating.  38 C.F.R. § 4.85, Code 6100.  The May 2013 test results in a numeric designation of VI in the right ear and VIII in the left ear.  When applied to Table VII, a 40 percent rating results.  Although a staged rating would have been appropriate, the RO applied the higher 40 percent rating back to the effective date of the grant of service connection in February 2009.  

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  However, Table VIa provides for rating hearing impairment based only on puretone thresholds, whereas in this case, it is the decline in speech discrimination in the left ear from the 2009 to the 2013 tests that warranted the higher rating of 40 percent.  Therefore, a rating under Table VIa, which omits such findings, would not be to the Veteran's benefit.  

With respect to the audiology examination, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  In July 2009, the effect of the condition on his daily activity was that he had to frequently ask speakers to repeat themselves, and that he avoided loud gatherings.  In May 2013, the Veteran reported that his hearing loss impacts him throughout his day.  He reported great difficulty hearing and understanding on the phone, conversations, business dealings and especially in his relationship with his wife.  This is commensurate with the 40 percent rating currently in effect.  In this regard, the Veteran was able to understand the undersigned at the November 2014 travel board hearing with few difficulties.  

Given the foregoing, a question as to which of two evaluations to apply has not been presented, and the disability picture does not more nearly approximate the criteria required for a rating in excess of 40 percent for bilateral hearing loss.  38 C.F.R. § 4.7 (2012).  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

E.  Tinnitus

Concerning the claim for a rating higher than 10 percent for tinnitus, the Veteran has been in receipt of a 10 percent evaluation for tinnitus since the effective date of service connection.  A 10 percent rating is the highest rating provided under the rating schedule for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260; see Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006) (holding that VA's interpretation of the maximum rating was neither plainly erroneous nor inconsistent with the regulations, and, thus, VA was entitled to apply its own construction).  Accordingly, an evaluation in excess of 10 percent is not warranted based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

F.  Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the ratings for each of the service-connected disabilities addressed in this decision, i.e., thoracolumbar disability, PTSD, sleep apnea, bilateral hearing loss, and tinnitus, the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  As discussed above in the sections pertaining to the individual disabilities, a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that, for each issue, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  The exception is tinnitus, which is legally at the highest rating.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for each disability on appeal.  Accordingly, it is not necessary to proceed to the second step.  

III.  Earlier Effective Date

In a June 2010 rating decision, service connection for PTSD, sleep apnea, bilateral hearing loss and tinnitus was granted, effective February 24, 2009.  The Veteran claims that the effective date should go back to March 1956, as he has been having problems with all of these disabilities since that time.  

The Veteran's initial claim for VA compensation was received in March 1956; this claim did not mention a psychiatric condition, sleep apnea, hearing loss or tinnitus.  His initial claim for compensation for these disabilities was received February 24, 2009.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Of particular importance in this case, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).  

Under 38 C.F.R. § 3.157 (b)(1), a report of VA examination or hospitalization may constitute an informal claim under certain circumstances.  VA medical records, however, cannot constitute an informal claim unless service connection has previously been established or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1).  In this case, there is no indication that the issue of service connection for any of the conditions was adjudicated prior to the February 2009 claim.  Therefore, the VA records showing ongoing treatment cannot constitute an informal claim for service connection.  

With respect to the Veteran's argument that the disabilities had been present since service, an award of a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  Unfortunately, absent a claim, formal or informal, prior to February 24, 2009, there is no basis on which to grant an earlier effective date in this case.  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

Thus, the effective date of the grant of service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus may not be earlier than the date the claims were received, which was February 24, 2009.  The facts are not in dispute in this case; because the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Service connection for residuals of facial injuries, including facial scarring and cheek, chin and lip injuries, is denied.

Service connection for pelvic injury residuals is denied.

Service connection for a thoracic spine disability, to include scoliosis (claimed as an upper back disability) is granted.

Service connection for osteophytosis involving the thoracolumbar spine is granted.

Service connection for osteophytosis involving other joints is denied.

An evaluation in excess of 20 percent for a thoracolumbar spine disability, including degenerative disc disease of the lumbosacral spine, osteophytosis, and scoliosis is denied.

An initial evaluation in excess of 50 percent for PTSD is denied.

An initial evaluation in excess of 50 percent for sleep apnea with nasal obstruction is denied.

An initial evaluation in excess of 40 percent for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

An effective date earlier than February 24, 2009, for the grant of service connection for PTSD, sleep apnea, bilateral hearing loss, and tinnitus is denied.


REMAND

The Veteran contends that he has had foot problems ever since his tour of duty in the Aleutian Islands and Korea, when he suffered cold injuries.  Although cold injuries are not shown in the service treatment records, personnel records show he was stationed at Adak, Alaska, from December 1950 to March 1952.  VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals.  Service connection for the residuals of cold injury will be granted if the cold injury was incurred during military service, and an intercurrent nonservice-connected cause cannot be determined.  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.d.  Accordingly, the Board finds that the Veteran should be given a cold injury protocol examination, to ascertain whether he has any currently residuals of claimed in-service cold injuries.  

Regarding the claim for service connection for TBI, the Veteran claims that he suffers from TBI symptoms, including headaches, dizziness and loss of balance, due to the motor vehicle accident in May 1953.  The Board concedes that in view of the severity of his nasal injuries, a TBI would be consistent with the in-service injury.  However, he has never had an examination to determine whether he has any residuals of the potential TBI, and he should be provided with such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2013 to the present.  

2.  Schedule the Veteran for a cold injury protocol examination to determine whether he has disability in his lower extremities consistent with cold injury residuals, and, if so, whether it is at least as likely as not (50 percent or greater probability) that such residuals are related to cold injury claimed to have occurred during service in the Aleutian islands from December 1950 to March 1952.  If not included in the DBQ or other examination form, a list of the potential remote signs and symptoms of cold injury residuals set forth in VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.c should be provided to the examiner.  The Veteran's virtual claims file must be made available to the examiner in conjunction with the examination.  Any essential tests and studies should be accomplished.  A rationale for the opinions should be provided.  

3.  Schedule the Veteran for a VA examination to assess whether he has residuals, to include headaches, dizziness, and loss of balance, of a potential TBI sustained in a motor vehicle accident in May 1952.  The examination must be performed by an examiner with appropriate expertise.  The entire virtual claims file must be made available to the examiner in conjunction with the examination, and the opinion should reflect that all records concerning the motor vehicle accident in service have been considered.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran sustained a TBI in the May 1953 motor vehicle accident in service, and, if so, whether he has residuals.  Any residuals should be identified, and the examiner should specifically address whether the Veteran has residual headaches, dizziness, and/or loss of balance.  A complete rationale must be provided.

4.  After completing any other necessary development, readjudicate the claims for entitlement to service connection for cold injury residuals and TBI.  If the decision is less than a complete grant of the benefit sought, furnish the Veteran with a supplemental statement of the case, and afford an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


